UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

 

nove ac ere ere ee ee ee ee eee ee ee x
: 19CV798 (DLC}
NUCURRENT INC.,
ORDER
Plaintiff,
— Vy

SAMSUNG ELECTRONICS CO., LTD, and
SAMSUNG ELECTRONICS AMERICA, INC.,

Defendants. :
ee EE ee i ee i ee x

 

DENISE COTE, District Judge:

Having reviewed the parties’ joint status report submitted
on December 6, 2019, it is hereby

ORDERED that the parties shall submit a further status

letter by November 1, 2020.

SO ORDERED:

Dated: New York, New York
December 12, 2019

tin Me

DENISE COTE
United States District Judge

 
